Exhibit 10.2
AMENDED AND RESTATED SECURITY AGREEMENT
     THIS AMENDED AND RESTATED SECURITY AGREEMENT (as amended, modified,
extended, renewed or replaced, this “Agreement” or the “Security Agreement”) is
entered into as of April 14, 2011 by and among the parties identified as
“Grantors” on the signature pages hereto and such other parties as may become
Grantors hereunder after the date hereof (each a “Grantor” and collectively the
“Grantors”), and BANK OF AMERICA, N.A., in its capacity as Collateral Agent (in
such capacity, the “Collateral Agent”) for the holders of the Secured
Obligations (defined below) and amends and restates that certain Security
Agreement, dated as of September 30, 2009, as amended and modified from time to
time prior to the date hereof, among the grantors from time to time party
thereto and Bank of America, N.A., as administrative agent.
RECITALS
     WHEREAS, a credit facility has been established pursuant to the Credit
Agreement (as amended, modified, supplemented, increased, extended, restated,
refinanced and replaced from time to time, the “Credit Agreement”) dated as of
the date hereof among Huron Consulting Group Inc., a Delaware corporation, as
Borrower, the subsidiaries and affiliates identified therein, as Guarantors, the
lenders identified therein, and Bank of America, N.A., as Administrative Agent;
and
     WHEREAS, this Agreement is required by the terms of the Credit Agreement.
     NOW, THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Definitions.
     (a) Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement, and the following terms
which are defined in the Uniform Commercial Code in effect from time to time in
the State of Illinois except as such terms may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply (the “UCC”): Accession, Account,
As-Extracted Collateral, Chattel Paper, Commercial Tort Claim, Consumer Goods,
Deposit Account, Document, Electronic Chattel Paper, Equipment, Farm Products,
Financial Asset, Fixtures, General Intangible, Goods, Instrument, Inventory,
Investment Property, Letter-of-Credit Right, Manufactured Home, Proceeds,
Securities Entitlement, Securities Account, Security, Software, Supporting
Obligation and Tangible Chattel Paper.
     (b) In addition, the following terms shall have the meanings set forth
below:
     “Collateral” has the meaning provided in Section 2 hereof.
     “Copyright License” means any written agreement, naming any Grantor as
licensor, granting any right under any Copyright.
     “Copyrights” means (a) all registered United States copyrights in all
Works, now existing or hereafter created or acquired, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, registrations, recordings and applications in the United
States Copyright Office, and (b) all renewals thereof.

 



--------------------------------------------------------------------------------



 



     “Patent License” means any agreement, whether written or oral, providing
for the grant by or to a Grantor of any right to manufacture, use or sell any
invention covered by a Patent.
     “Patents” means (a) all letters patent of the United States or any other
country and all reissues and extensions thereof, and (b) all applications for
letters patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.
     “Secured Obligations” means, without duplication, (a) all Obligations and
(b) all costs and expenses incurred in connection with enforcement and
collection of the Obligations, including the reasonable fees, charges and
disbursements of counsel.
     “Trademark License” means any agreement, written or oral, providing for the
grant by or to a Grantor of any right to use any Trademark.
     “Trademarks” means (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and the goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any state thereof or any other
country or any political subdivision thereof, or otherwise and (b) all renewals
thereof.
     “Work” means any work that is subject to copyright protection pursuant to
Title 17 of the United States Code.
     2. Grant of Security Interest in the Collateral. To secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations,
each Grantor hereby grants to the Collateral Agent, for the benefit of the
holders of the Secured Obligations, a continuing security interest in, and a
right to set off against, any and all right, title and interest of such Grantor
in and to all of the following, whether now owned or existing or owned,
acquired, or arising hereafter (collectively, the “Collateral”): (a) all
Accounts; (b) all cash and currency; (c) all Chattel Paper; (d) those certain
Commercial Tort Claims set forth on Schedule 2 hereto; (e) all Copyrights;
(f) all Copyright Licenses; (g) all Deposit Accounts; (h) all Documents; (i) all
Equipment; (j) all Fixtures; (k) all General Intangibles; (l) all Instruments;
(m) all Inventory; (n) all Investment Property; (o) all Letter-of-Credit Rights;
(p) all Patents; (q) all Patent Licenses; (r) all Software; (s) all Supporting
Obligations; (t) all Trademarks; (u) all Trademark Licenses; (v) all other
personal property of whatever type or description; and (w) all Accessions and
all Proceeds of any and all of the foregoing.
     Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to (i) any equity
interests pledged as collateral under the Pledge Agreement (which interests
shall be subject to the terms and provisions thereof), (ii) any equity interests
in Foreign Subsidiaries that are not required to be pledged as collateral, and
(iii) any Excluded Property.
     The Grantors and the Collateral Agent, on behalf of the holders of the
Secured Obligations, hereby acknowledge and agree that the security interest
created hereby in the Collateral (i) constitutes continuing collateral security
for all of the Secured Obligations, whether now existing or hereafter arising
and (ii) is not to be construed as an assignment of any Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks or Trademark Licenses.
     3. Representations and Warranties. Each Grantor hereby represents and
warrants to the Collateral Agent, for the benefit of the holders of the Secured
Obligations, that:

2



--------------------------------------------------------------------------------



 



     (a) Ownership. The Grantor is the legal and beneficial owner of its
Collateral and has the right to pledge, sell, assign or transfer the same.
     (b) Security Interest/Priority. This Agreement creates a valid security
interest in favor of the Collateral Agent, for the benefit of the holders of the
Secured Obligations, in the Collateral and, when properly perfected by filing,
shall constitute a valid and perfected, first priority security interest in such
Collateral, to the extent such security interest can be perfected by filing
under the UCC, free and clear of all Liens except for Permitted Liens.
     (c) Types of Collateral. None of the Collateral consists of, or is the
Proceeds of, As-Extracted Collateral, Consumer Goods, Farm Products,
Manufactured Homes or standing timber.
     (d) Equipment and Inventory. With respect to any Equipment and/or Inventory
of a Grantor, each such Grantor has exclusive possession and control of such
Equipment and Inventory of such Grantor except for (i) Equipment leased by such
Grantor as a lessee, (ii) Equipment or Inventory in transit with common carriers
or (iii) Equipment out for repair or in the possession of employees in the
ordinary course of business. No Inventory of a Grantor is held by a Person other
than a Grantor pursuant to consignment, sale or return, sale on approval or
similar arrangement.
     (e) Consents; Etc. Except for (i) the filing or recording of UCC financing
statements, (ii) the filing of appropriate notices with the United States Patent
and Trademark Office and the United States Copyright Office, (iii) obtaining
control to perfect the Liens created by this Agreement (to the extent required
under Section 4(a) hereof), and (iv) consents, authorizations, filings or other
actions which have been obtained or made, no consent or authorization of, filing
with, or other act by or in respect of, any arbitrator or Governmental Authority
and no consent of any other Person (including, without limitation, any
stockholder, member or creditor of such Grantor), is required for (A) the grant
by such Grantor of the security interest in the Collateral granted hereby or for
the execution, delivery or performance of this Agreement by such Grantor,
(B) the perfection of such security interest (to the extent such security
interest can be perfected by filing under the UCC, the granting of control (to
the extent required under Section 4(a) hereof) or by filing an appropriate
notice with the United States Patent and Trademark Office or the United States
Copyright Office) or (C) the exercise by the Collateral Agent of the rights and
remedies provided for in this Agreement.
     (f) Commercial Tort Claims. As of the Closing Date, no Grantor has any
Commercial Tort Claims seeking damages in excess of $2,000,000 other than as set
forth on Schedule 2 hereto.
     4. Covenants. Each Grantor covenants that until termination of this
Agreement, such Grantor shall:
     (a) Instruments/Chattel Paper/Control.
     (i) If any amount in excess of $2,000,000 payable under or in connection
with any of the Collateral shall be or become evidenced by any Instrument or
Tangible Chattel Paper, or if any property with a fair market value in excess of
$2,000,000 constituting Collateral shall be stored or shipped subject to a
Document, ensure that such Instrument, Tangible Chattel Paper or Document is
either (A) in the possession of such Grantor or any of its agent or
representative at all times or (B) if requested by the Collateral Agent to
perfect its security interest in such Collateral, is (x) delivered to the
Collateral Agent duly endorsed in a manner reasonably satisfactory to the
Collateral Agent and (y) in the case of Tangible

3



--------------------------------------------------------------------------------



 



Chattel Paper, marked with a legend reasonably acceptable to the Collateral
Agent indicating the Collateral Agent’s security interest in such Tangible
Chattel Paper
     (ii) Execute and deliver all agreements, assignments, instruments or other
documents as reasonably requested by the Collateral Agent for the purpose of
obtaining and maintaining control with respect to any Collateral consisting of
(A) Investment Property, (B) Letter-of-Credit Rights and (C) Electronic Chattel
Paper.
     (b) Filing of Financing Statements, Notices, etc. Each Grantor shall
execute and deliver to the Collateral Agent such agreements, assignments or
instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents, as the Collateral Agent may reasonably
request) and do all such other things as the Collateral Agent may reasonably
deem necessary or appropriate (i) to assure to the Collateral Agent its security
interests hereunder, including (A) such instruments as the Collateral Agent may
from time to time reasonably request in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC, (B) with regard
to Copyrights, a Notice of Grant of Security Interest in Copyrights in
substantially the form of Exhibit 4(c)(i), (C) with regard to Patents, a Notice
of Grant of Security Interest in Patents for filing with the United States
Patent and Trademark Office in substantially the form of Exhibit 4(c)(ii) hereto
and (D) with regard to Trademarks, a Notice of Grant of Security Interest in
Trademarks for filing with the United States Patent and Trademark Office in
substantially the form of Exhibit 4(c)(iii) hereto, (ii) to consummate the
transactions contemplated hereby and (iii) to otherwise protect and assure the
Collateral Agent of its rights and interests hereunder. Furthermore, each
Grantor also hereby irrevocably makes, constitutes and appoints the Collateral
Agent, its nominee or any other person whom the Collateral Agent may designate,
as such Grantor’s attorney in fact with full power and for the limited purpose
to sign in the name of such Grantor any financing statements, or amendments and
supplements to financing statements, renewal financing statements, notices or
any similar documents which in the Collateral Agent’s reasonable discretion
would be necessary or appropriate in order to perfect and maintain perfection of
the security interests granted hereunder, such power, being coupled with an
interest, being and remaining irrevocable until termination of this Agreement.
Each Grantor hereby agrees that a carbon, photographic or other reproduction of
this Agreement or any such financing statement is sufficient for filing as a
financing statement by the Collateral Agent without notice thereof to such
Grantor wherever the Collateral Agent may in its sole discretion desire to file
the same.
     (c) Collateral Held by Warehouseman, Bailee, etc. If any Collateral is at
any time in the possession or control of a warehouseman, bailee or any agent or
processor of such Grantor and the Collateral Agent so requests (i) notify such
Person in writing of the Collateral Agent’s security interest therein,
(ii) instruct such Person to hold all such Collateral for the Collateral Agent’s
account and subject to the Collateral Agent’s instructions (the Collateral Agent
agrees with the Grantors not to issue any instructions unless an Event of
Default has occurred and is continuing) and (iii) use commercially reasonable
efforts to obtain a written acknowledgment from such Person that it is holding
such Collateral for the benefit of the Collateral Agent.
     (d) Commercial Tort Claims. (i) Promptly forward to the Collateral Agent an
updated Schedule 2 listing any and all Commercial Tort Claims by or in favor of
such Grantor seeking damages in excess of $2,000,000 and (ii) execute and
deliver such statements, documents and notices and do and cause to be done all
such things as may be reasonably required by the Collateral Agent, or required
by Law to create, preserve, perfect and maintain the Collateral Agent’s security
interest in any Commercial Tort Claims initiated by or in favor of any Grantor.

4



--------------------------------------------------------------------------------



 



(e) Nature of Collateral. At all times maintain the Collateral as personal
property and not affix any of the Collateral to any real property in a manner
which would change its nature from personal property to real property or a
Fixture to real property, unless the Collateral Agent shall have a perfected
Lien on such Fixture or real property.
     5. Authorization to File Financing Statements. Each Grantor hereby
authorizes the Collateral Agent to prepare and file such financing statements
(including continuation statements) or amendments thereof or supplements thereto
or other instruments as the Collateral Agent may from time to time deem
necessary or appropriate in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC (including authorization to
describe the Collateral as “all personal property”, “all assets” or words of
similar meaning).
     6. Advances. On failure of any Grantor to perform any of the covenants and
agreements contained herein, the Collateral Agent may, in its reasonable
discretion, perform the same and in so doing may expend such sums as the
Collateral Agent may reasonably deem advisable in the performance thereof,
including, without limitation, the payment of any insurance premiums, the
payment of any taxes, a payment to obtain a release of a Lien or potential Lien,
expenditures made in defending against any adverse claim and all other
expenditures which the Collateral Agent may make for the protection of the
security hereof or which may be compelled to make by operation of Law. All such
sums and amounts so expended shall be repayable by the Grantors on a joint and
several basis promptly upon timely notice thereof and demand therefor, shall
constitute additional Secured Obligations and shall bear interest from the date
said amounts are expended at the Default Rate. No such performance of any
covenant or agreement by the Collateral Agent on behalf of any Grantor, and no
such advance or expenditure therefor, shall relieve the Grantors of any default
hereunder, under any of the other Loan Documents or under any other documents
relating to the Secured Obligations. The Collateral Agent may make any payment
hereby authorized in accordance with any bill, statement or estimate procured
from the appropriate public office or holder of the claim to be discharged
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by a Grantor
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.
     7. Remedies.
     (a) General Remedies. Upon the occurrence of an Event of Default and during
continuation thereof, the Collateral Agent shall have, in addition to the rights
and remedies provided herein, in the Loan Documents, in any other documents
relating to the Secured Obligations, or by Law (including levy of attachment,
garnishment and the rights and remedies set forth in the UCC of the jurisdiction
applicable to the affected Collateral), the rights and remedies of a secured
party under the UCC (regardless of whether the UCC is the law of the
jurisdiction where the rights and remedies are asserted and regardless of
whether the UCC applies to the affected Collateral), and further, the Collateral
Agent may, with or without judicial process or the aid and assistance of others,
(i) enter on any premises on which any of the Collateral may be located and,
without resistance or interference by the Grantors, take possession of the
Collateral, (ii) dispose of any Collateral on any such premises, (iii) require
the Grantors to assemble and make available to the Collateral Agent at the
expense of the Grantors any Collateral at any place and time designated by the
Collateral Agent which is reasonably convenient to both parties, (iv) remove any
Collateral from any such premises for the purpose of effecting sale or other
disposition thereof, and/or (v) without demand and without advertisement,
notice, hearing or process of law, all of which each of the Grantors hereby
waives to the fullest extent permitted by Law, at any place and time or times,
sell and deliver any or all Collateral held by or for it at public or private
sale (which in the case of a private sale of equity interests, shall be to a
restricted group of purchasers who will be obligated to agree, among other
things, to acquire such securities for their own account, for investment and not
with a view to the distribution or resale thereof), at any exchange or

5



--------------------------------------------------------------------------------



 



broker’s board or elsewhere, by one or more contracts, in one or more parcels,
for cash, upon credit or otherwise, at such prices and upon such terms as the
Collateral Agent deems advisable, in its reasonable discretion (subject to any
and all mandatory legal requirements). Each Grantor acknowledges that any such
private sale may be at prices and on terms less favorable to the seller than the
prices and other terms which might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall be deemed to
have been made in a commercially reasonable manner and, in the case of a sale of
equity interests, that the Collateral Agent shall have no obligation to delay
sale of any such securities for the period of time necessary to permit the
issuer of such securities to register such securities for public sale under the
Securities Act of 1933. Neither the Collateral Agent’s compliance with
applicable Law nor its disclaimer of warranties relating to the Collateral shall
be considered to adversely affect the commercial reasonableness of any sale. To
the extent the rights of notice cannot be legally waived hereunder, each Grantor
agrees that any requirement of reasonable notice shall be met if such notice,
specifying the place of any public sale or the time after which any private sale
is to be made, is personally served on or mailed, postage prepaid, to the
Grantors in accordance with the notice provisions of Section 11.02 of the Credit
Agreement at least 10 days before the time of sale or other event giving rise to
the requirement of such notice. The Collateral Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. The Collateral Agent shall not be obligated
to make any sale or other disposition of the Collateral regardless of notice
having been given. To the extent permitted by applicable Law, any holder of
Secured Obligations may be a purchaser at any such sale. To the extent permitted
by applicable Law, each of the Grantors hereby waives all of its rights of
redemption with respect to any such sale. Subject to the provisions of
applicable Law, the Collateral Agent may postpone or cause the postponement of
the sale of all or any portion of the Collateral by announcement at the time and
place of such sale, and such sale may, without further notice, to the extent
permitted by Law, be made at the time and place to which the sale was postponed,
or the Collateral Agent may further postpone such sale by announcement made at
such time and place.
     (b) Remedies relating to Accounts. During the continuation of an Event of
Default, whether or not the Collateral Agent has exercised any or all of its
rights and remedies hereunder, (i) each Grantor will promptly upon request of
the Collateral Agent instruct all account debtors to remit all payments in
respect of Accounts to a mailing location selected in writing by the Collateral
Agent and (ii) the Collateral Agent shall have the right to enforce any
Grantor’s rights against its customers and account debtors, and the Collateral
Agent or its designee may notify any Grantor’s customers and account debtors
that the Accounts of such Grantor have been assigned to the Collateral Agent or
of the Collateral Agent’s security interest therein, and may (either in its own
name or in the name of a Grantor or both) demand, collect (including without
limitation by way of a lockbox arrangement), receive, take receipt for, sell,
sue for, compound, settle, compromise and give acquittance for any and all
amounts due or to become due on any Account, and, in the Collateral Agent’s
reasonable discretion, file any claim or take any other action or proceeding to
protect and realize upon the security interest of the holders of the Secured
Obligations in the Accounts. Each Grantor acknowledges and agrees that the
Proceeds of its Accounts remitted to or on behalf of the Collateral Agent in
accordance with the provisions hereof shall be solely for the Collateral Agent’s
own convenience and that such Grantor shall not have any right, title or
interest in such Accounts or in any such other amounts except as expressly
provided herein or in any other Loan Document. Neither the Collateral Agent nor
the holders of the Secured Obligations shall have any liability or
responsibility to any Grantor for acceptance of a check, draft or other order
for payment of money bearing the legend “payment in full” or words of similar
import or any other restrictive legend or endorsement or be responsible for
determining the correctness of any remittance. Furthermore, after the occurrence
and during the continuation of an Event of Default, (i) the Collateral Agent
shall have the right, but not the obligation, to make test verifications of the
Accounts in any manner and through any medium that it reasonably considers
advisable, and the Grantors shall furnish all such assistance and information as
the Collateral Agent may reasonably require in connection with such test
verifications, (ii) upon the Collateral Agent’s request and at the expense of
the Grantors, the Grantors shall

6



--------------------------------------------------------------------------------



 



use its commercially reasonable efforts to cause independent public accountants
or others reasonably satisfactory to the Collateral Agent to furnish to the
Collateral Agent reports showing reconciliations, aging and test verifications
of, and trial balances for, the Accounts and (iii) the Collateral Agent in its
own name or in the name of others may communicate with account debtors on the
Accounts to verify with them to the Collateral Agent’s satisfaction the
existence, amount and terms of any Accounts.
     (c) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Collateral Agent shall have the right to enter and remain upon the various
premises of the Grantors without cost or charge to the Collateral Agent, and use
the same, together with materials, supplies, books and records of the Grantors
for the purpose of collecting and liquidating the Collateral, or for preparing
for sale and conducting the sale of the Collateral, whether by foreclosure,
auction or otherwise. In addition, the Collateral Agent may remove Collateral,
or any part thereof, from such premises and/or any records with respect thereto,
in order to effectively collect or liquidate such Collateral.
     (d) Nonexclusive Nature of Remedies. Failure by the Collateral Agent to
exercise any right, remedy or option under this Agreement, any other Loan
Document, any other document relating to the Secured Obligations, or as provided
by Law, or any delay by the Collateral Agent in exercising the same, shall not
operate as a waiver of any such right, remedy or option. No waiver hereunder
shall be effective unless it is in writing, signed by the party against whom
such waiver is sought to be enforced and then only to the extent specifically
stated, which in the case of the Collateral Agent shall only be granted as
provided herein. To the extent permitted by Law, neither the Collateral Agent,
the holders of the Secured Obligations, nor any party acting as attorney for the
Collateral Agent, shall be liable hereunder for any acts or omissions or for any
error of judgment or mistake of fact or law other than their gross negligence or
willful misconduct hereunder. The rights and remedies of the Collateral Agent
and the holders of the Secured Obligations under this Agreement shall be
cumulative and not exclusive of any other right or remedy which the Collateral
Agent may have.
     (e) Retention of Collateral. In addition to the rights and remedies
hereunder, the Collateral Agent may, in compliance with Sections 9-620 and 9-621
of the UCC or otherwise complying with the requirements of applicable Law of the
relevant jurisdiction, accept or retain the Collateral in satisfaction of the
Secured Obligations. Unless and until the Collateral Agent shall have provided
such notices, however, the Collateral Agent shall not be deemed to have accepted
or retained any Collateral in satisfaction of any Secured Obligations for any
reason.
     (f) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Collateral Agent
are legally entitled, the Grantors shall be jointly and severally liable for the
deficiency, together with interest thereon at the Default Rate, together with
the costs of collection and the fees, charges and disbursements of counsel. Any
surplus remaining after the full payment and satisfaction of the Secured
Obligations shall be returned to the Grantors or to whomsoever a court of
competent jurisdiction shall determine to be entitled thereto.
     8. Rights of the Collateral Agent.
     (a) Power of Attorney. In addition to other powers of attorney contained
herein, each Grantor hereby designates and appoints the Collateral Agent, on
behalf of the holders of the Secured Obligations, and each of its designees or
agents, as attorney-in-fact of such Grantor, irrevocably and with power of
substitution, with authority to take any or all of the following actions upon
the occurrence and during the continuation of an Event of Default:

7



--------------------------------------------------------------------------------



 



     (i) to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Collateral Agent may reasonably determine;
     (ii) to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;
     (iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Collateral Agent may reasonably
deem appropriate;
     (iv) receive, open and dispose of mail addressed to a Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Grantor on behalf of
and in the name of such Grantor, or securing, or relating to such Collateral;
     (v) sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes;
     (vi) adjust and settle claims under any insurance policy relating thereto;
     (vii) execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security agreements,
affidavits, notices and other agreements, instruments and documents that the
Collateral Agent may reasonably determine necessary in order to perfect and
maintain the security interests and liens granted in this Agreement and in order
to fully consummate all of the transactions contemplated therein;
     (viii) institute any foreclosure proceedings that the Collateral Agent may
reasonably deem appropriate;
     (ix) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;
     (x) to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;
     (xi) to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Collateral Agent or as the Collateral Agent shall
direct;
     (xii) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral; and
     (xiii) do and perform all such other acts and things as the Collateral
Agent may reasonably deem to be necessary, proper or convenient in connection
with the Collateral.
     This power of attorney is a power coupled with an interest and shall be
irrevocable until termination of this Agreement. The Collateral Agent shall be
under no duty to exercise or withhold the exercise of any of the rights, powers,
privileges and options expressly or implicitly granted to the Collateral Agent
in this Agreement, and shall not be liable for any failure to do so or any delay
in doing so. The Collateral Agent shall not be liable for any act or omission or
for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross

8



--------------------------------------------------------------------------------



 



negligence or willful misconduct. This power of attorney is conferred on the
Collateral Agent solely to protect, preserve and realize upon its security
interest in the Collateral.
     (b) Assignment by the Collateral Agent. The Collateral Agent may from time
to time assign the Secured Obligations to a successor Collateral Agent appointed
in accordance with the Credit Agreement, and such successor shall be entitled to
all of the protections, rights and remedies of the Collateral Agent under this
Agreement in relation thereto.
     (c) The Collateral Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Collateral Agent hereunder, the Collateral Agent shall have no duty or
liability to preserve rights pertaining thereto, it being understood and agreed
that the Grantors shall be responsible for preservation of all rights in the
Collateral, and the Collateral Agent shall be relieved of all responsibility for
the Collateral upon surrendering it or tendering the surrender of it to the
Grantors. The Collateral Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which the
Collateral Agent accords its own property, which shall be no less than the
treatment employed by a reasonable and prudent agent in the industry, it being
understood that the Collateral Agent shall not have responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
of the Collateral. In the event of a public or private sale of Collateral
pursuant to Section 7 hereof, the Collateral Agent shall have no responsibility
for (i) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Collateral,
whether or not the Collateral Agent has or is deemed to have knowledge of such
matters, or (ii) taking any steps to clean, repair or otherwise prepare the
Collateral for sale.
     (d) Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, each of the Grantors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. Neither the Collateral Agent nor any
holder of Secured Obligations shall have any obligation or liability under any
Account (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Collateral Agent or any holder of Secured
Obligations of any payment relating to such Account pursuant hereto, nor shall
the Collateral Agent or any holder of Secured Obligations be obligated in any
manner to perform any of the obligations of a Grantor under or pursuant to any
Account (or any agreement giving rise thereto), to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party under any Account (or any
agreement giving rise thereto), to present or file any claim, to take any action
to enforce any performance or to collect the payment of any amounts which may
have been assigned to it or to which it may be entitled at any time or times.
     (e) Releases of Collateral. (i) If any Collateral shall be sold,
transferred or otherwise disposed of by any Grantor in a transaction permitted
by the Credit Agreement, then the Collateral Agent, at the request and sole
expense of such Grantor, shall promptly execute and deliver to such Grantor all
releases and other documents, and take such other action, reasonably necessary
for the release of the Liens created hereby or by any other Collateral Document
on such Collateral. (ii) The Collateral Agent may release any of the equity
interests from this Agreement or may substitute any of the equity interests for
other equity interests without altering, varying or diminishing in any way the
force, effect, lien, pledge or security interest of this Agreement as to any
equity interests not expressly released or substituted, and this Agreement shall
continue as a first priority lien on all equity interests not expressly released
or substituted.
     9. Application of Proceeds. After the occurrence and during the
continuation of an Event of Default, any payments received hereunder and any
proceeds of the Collateral, when received by the

9



--------------------------------------------------------------------------------



 



Collateral Agent or any holder of the Secured Obligations in cash or its
equivalent, will be applied in reduction of the Secured Obligations as provided
in the Credit Agreement.
     10. Continuing Agreement.
     (a) This Agreement shall remain in full force and effect until such time as
the Secured Obligations (other than contingent indemnification obligations for
which no claims has been asserted) arising under the Loan Documents have been
paid in full and the commitments relating thereto shall have expired or been
terminated, at which time this Agreement shall be automatically terminated and
the Collateral Agent shall, upon the request and at the expense of the Grantors,
forthwith release all of its liens and security interests hereunder and shall
execute and deliver all UCC termination statements and/or other documents
reasonably requested by the Grantors evidencing such termination; provided,
however, that notwithstanding the foregoing, so long as no Event of Default
shall have occurred and be continuing, this Agreement may be terminated, and the
pledges and security interests hereunder released, on payment in full of the
Loan Obligations (other than contingent indemnification obligations for which no
claims has been asserted) and termination of the commitments relating thereto.
     (b) This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Collateral Agent or any holder of the Secured Obligations as a
preference, fraudulent conveyance or otherwise under any Debtor Relief Law, all
as though such payment had not been made; provided that in the event payment of
all or any part of the Secured Obligations is rescinded or must be restored or
returned, all reasonable costs and expenses (including reasonable fees and
disbursements of counsel) incurred by the Collateral Agent or any holder of the
Secured Obligations in defending and enforcing such reinstatement shall be
deemed to be included as a part of the Secured Obligations.
     11. Amendments; Waivers; Modifications, etc. This Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 11.01 of the Credit Agreement;
provided that any update or revision to Schedule 2 hereof delivered by any
Grantor shall not constitute an amendment for purposes of this Section 11 or
Section 11.01 of the Credit Agreement.
     12. Successors in Interest. This Agreement shall be binding upon each
Grantor, its successors and assigns and shall inure, together with the rights
and remedies of the Collateral Agent and the holders of the Secured Obligations
hereunder, to the benefit of the Collateral Agent and the holders of the Secured
Obligations and their successors and permitted assigns.
     13. Notices. All notices required or permitted to be given under this
Agreement shall be subject to the provisions of Section 11.02 of the Credit
Agreement.
     14. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart. Delivery of an executed counterpart of a signature page of
this Agreement by telecopy or other electronic imaging means shall be effective
as delivery of a manually executed counterpart of this Agreement.
     15. Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.

10



--------------------------------------------------------------------------------



 



     16. Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL.
The terms of Sections 11.14 and 11.15 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.
     17. Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
     18. Entirety. This Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.
     19. Other Security. To the extent that any of the Secured Obligations are
now or hereafter secured by property other than the Collateral (including real
property, securities or investment property or other personal property owned by
a Grantor), or by a guarantee, endorsement or property of any other Person, then
the Collateral Agent shall have the right to proceed against such other
property, guarantee or endorsement upon the occurrence and during the
continuation of any Event of Default, and the Collateral Agent shall have the
right, in its sole discretion, to determine which rights, security, liens,
security interests or remedies the Collateral Agent shall at any time pursue,
relinquish, subordinate, modify or take with respect thereto, without in any way
modifying or affecting any of them or the Secured Obligations or any of the
rights of the Collateral Agent or the holders of the Secured Obligations under
this Agreement, under any other of the Loan Documents or under any other
document relating to the Secured Obligations.
     20. Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Collateral Agent a Joinder Agreement. Immediately upon such execution and
delivery of such Joinder Agreement (and without any further action), each such
additional Person will become a party to this Agreement as an “Grantor” and have
all of the rights and obligations of a Grantor hereunder and this Agreement and
the schedules hereto shall be deemed amended by such Joinder Agreement.
     21. Rights of Required Lenders. All rights of the Collateral Agent
hereunder, if not exercised by the Collateral Agent, may be exercised by the
Required Lenders to the extent permitted by applicable law.
[SIGNATURE PAGES FOLLOW]

11



--------------------------------------------------------------------------------



 



Each of the parties hereto has caused a counterpart of this Amended and Restated
Security Agreement to be duly executed and delivered as of the date first above
written.

          GRANTORS:  HURON CONSULTING GROUP INC.,
A Delaware corporation
      By:   /s/ James K. Rojas         Name:   James K. Rojas        Title:  
Chief Operating Officer and Chief Financial Officer   

            HURON CONSULTING GROUP HOLDINGS LLC,
a Delaware limited liability company
      By:   /s/ James K. Rojas         Name:   James K. Rojas        Title:  
Chief Operating Officer and Chief Financial Officer   

            HURON CONSULTING SERVICES LLC,
a Delaware limited liability company
      By:   /s/ James K. Rojas         Name:   James K. Rojas        Title:  
Chief Operating Officer and Chief Financial Officer   

            WELLSPRING MANAGEMENT SERVICES LLC,
formerly known as SPELTZ & WEIS LLC,
a Delaware limited liability company
      By:   /s/ James K. Rojas         Name:   James K. Rojas        Title:  
Chief Operating Officer and Chief Financial Officer   

            HURON DEMAND LLC,
a Delaware limited liability company
      By:   /s/ James K. Rojas         Name:   James K. Rojas        Title:  
Chief Operating Officer and Chief Financial Officer   

            HURON TECHNOLOGIES INC.,
a Delaware corporation
      By:   /s/ James K. Rojas         Name:   James K. Rojas        Title:  
Chief Operating Officer and Chief Financial Officer   

HURON CONSULTING GROUP INC.
AMENDED AND RESTATED SECURITY AGREEMENT

 



--------------------------------------------------------------------------------



 



          COLLATERAL AGENT:  BANK OF AMERICA, N.A.,
as Collateral Agent
      By:   /s/ Bozena Janociak         Name:   Bozena Janociak        Title:  
Assistant Vice President     

HURON CONSULTING GROUP INC.
AMENDED AND RESTATED SECURITY AGREEMENT

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
COMMERCIAL TORT CLAIMS
Huron Consulting Services LLC v. F. Lisa Murtha, Kevin Eskew, Nancy Freeman,
Judy Ringholz, Linda Robinson, and SNR Denton US LLP, formerly known as
Sonnenschein Nath & Rosenthal LLP (Circuit Court of Cook County)

 



--------------------------------------------------------------------------------



 



EXHIBIT 4(c)(i)
NOTICE
OF
GRANT OF SECURITY INTEREST
IN
COPYRIGHTS
United States Copyright Office
Ladies and Gentlemen:
     Please be advised that pursuant to the Amended and Restated Security
Agreement dated as of April 14, 2011 (as the same may be amended, modified,
extended or restated from time to time, the “Agreement”) by and among the
Grantors party thereto (each an “Grantor” and collectively, the “Grantors”) and
Bank of America, N.A., as Collateral Agent (the “Collateral Agent”) for the
holders of the Secured Obligations referenced therein, the undersigned Grantor
has granted a continuing security interest in and continuing lien upon the
copyrights and copyright applications set forth on Schedule 1 hereto to the
Collateral Agent for the ratable benefit of the holders of the Secured
Obligations.
     The undersigned Grantor and the Collateral Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the foregoing copyrights and copyright applications (i) may only be
terminated in accordance with the terms of the Agreement and (ii) is not to be
construed as an assignment of any copyright or copyright application.

            Very truly yours,
            [Grantor]            By:           Name:           Title:        

Acknowledged and Accepted:

          BANK OF AMERICA, N.A., as Collateral Agent
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



         

EXHIBIT 4(c)(ii)
NOTICE
OF
GRANT OF SECURITY INTEREST
IN
PATENTS
United States Patent and Trademark Office
Ladies and Gentlemen:
     Please be advised that pursuant to the Amended and Restated Security
Agreement dated as of April 14, 2011 (as the same may be amended, modified,
extended or restated from time to time, the “Agreement”) by and among the
Grantors party thereto (each an “Grantor” and collectively, the “Grantors”) and
Bank of America, N.A., as Collateral Agent (the “Collateral Agent”) for the
holders of the Secured Obligations referenced therein, the undersigned Grantor
has granted a continuing security interest in and continuing lien upon the
patents and patent applications set forth on Schedule 1 hereto to the Collateral
Agent for the ratable benefit of the holders of the Secured Obligations.
     The undersigned Grantor and the Collateral Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the foregoing patents and patent applications (i) may only be
terminated in accordance with the terms of the Agreement and (ii) is not to be
construed as an assignment of any patent or patent application.

            Very truly yours,
            [Grantor]            By:           Name:           Title:        

          Acknowledged and Accepted:

BANK OF AMERICA, N.A., as Collateral Agent
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



         

EXHIBIT 4(c)(iii)
NOTICE
OF
GRANT OF SECURITY INTEREST
IN
TRADEMARKS
United States Patent and Trademark Office
Ladies and Gentlemen:
     Please be advised that pursuant to the Amended and Restated Security
Agreement dated as of April 14, 2011 (as the same may be amended, modified,
extended or restated from time to time, the “Agreement”) by and among the
Grantors party thereto (each an “Grantor” and collectively, the “Grantors”) and
Bank of America, N.A., as Collateral Agent (the “Collateral Agent”) for the
holders of the Secured Obligations referenced therein, the undersigned Grantor
has granted a continuing security interest in and continuing lien upon the
trademarks and trademark applications set forth on Schedule 1 hereto to the
Collateral Agent for the ratable benefit of the holders of the Secured
Obligations.
     The undersigned Grantor and the Collateral Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the foregoing trademarks and trademark applications (i) may only be
terminated in accordance with the terms of the Agreement and (ii) is not to be
construed as an assignment of any trademark or trademark application.

            Very truly yours,
            [Grantor]            By:           Name:           Title:        

          Acknowledged and Accepted:

BANK OF AMERICA, N.A., as Collateral Agent
      By:           Name:           Title:          

 